                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                       3:19-cv-398-GCM
                                     (3:98-cr-244-GCM-1)

REGINALD ANTHONY FALICE,             )
                                     )
            Petitioner,              )
                                     )
      vs.                            )
                                     )                                           ORDER
UNITED STATES OF AMERICA,            )
                                     )
            Respondent.              )
____________________________________ )

         THIS MATTER comes before the Court on Petitioner’s pro se “Motion[] Court to

Review of Sentence Pursuant 18 U.S.C. § 3742,” (Doc. No. 1), that has been opened in this civil

case as a Motion to Vacate pursuant to 28 U.S.C. § 2255.1

         I.         BACKGROUND

         A jury found Petitioner guilty in the underlying criminal case of: Count (1), interstate

domestic violence resulting in bodily injury and death (18 U.S.C. § 2261(a), 2261(b), 2266); and

Count (2), using or carrying a firearm during and in relation to a crime of violence, murder (18

U.S.C. §§ 924(c)(1), 924(j), 1111). (3:98-cr-244, Doc. No. 1). The jury specifically found with

regards to the § 924(c) violation in Count (2) that Petitioner is guilty of first-degree murder. (Id.,

Doc. No. 79). The Court sentenced Petitioner to two concurrent life sentences. (Id., Doc. No. 98).

The Fourth Circuit affirmed on direct appeal. United States v. Falice, 18 Fed. Appx. 210 (4th Cir.

2001).




         1
             Petitioner has another § 2255 Motion to Vacate pending before this Court, case number 3:19-cv-399-
GCM.
                                                          1
       Petitioner has filed multiple challenges to his conviction and sentence in this Court

including several motions to vacate pursuant to 28 U.S.C. § 2255, all of which were

unsuccessful. See Falice v. United States, 82 Fed. Appx. 823 (4th Cir. 2003) (dismissed as

untimely); Falice v. United States, 2012 WL 5198369 (W.D.N.C. Oct. 19, 2012) (dismissed as an

unauthorized second or successive § 2255), appeal dismissed United States v. Falice, 557 Fed.

Appx. 223 (4th Cir. 2014); Falice v. United States, 2014 WL 12710239 (W.D.N.C. Nov. 18,

2014) (dismissed as an unauthorized second or successive § 2255 petition), appeal dismissed

United States v. Falice, 600 Fed. Appx. 106 (4th Cir. 2015); United States v. Falice, 704 Fed.

Appx. 256 (4th Cir. 2017) (affirming denial of motion to dismiss criminal conviction for lack of

jurisdiction); United States v. Falice, 728 Fed. Appx. 241 (4th Cir. 2018) (affirming denial of

motion seeking relief from sentence).

       Petitioner has also sought sentencing relief in other district courts without success. See

Falice v. True, 2019 WL 2409571 (S.D. Ill. June 7, 2019) (dismissing § 2241 petition with

prejudice); Falice v. United States, 2016 WL 7187639 (W.D. Okla. Dec. 9, 2016) (dismissing §

2255 petition for lack of jurisdiction).

       The Court notes that Petitioner’s vexatious filings have resulted in the imposition of fines

and prefiling injunctions. See (Doc. No. 123); see also United States v. Martin et al., 2:03-cv-157

(W.D. Va. Feb. 17, 2005) (permanently enjoining Defendant from filing future common law

liens without first obtaining court approval).

       Presently pending before the Court for consideration is Petitioner’s “Motion[] Court to

Review of Sentence Pursuant 18 U.S.C. § 3742,” (3:98-cr-244, Doc. No. 315), that has been




                                                 2
recharacterized as a § 2255 Motion to Vacate.2 Liberally construed, the petition appears to ask

the Court to vacate his § 924(c) conviction and sentence pursuant to United States v. Davis, 139

S.Ct. 2319 (2019) and United States v. Simms, 914 F.3d 229 (4th Cir. 2019), which held that §

924(c)’s residual clause in is unconstitutionally vague.3

         II.      STANDARD OF REVIEW

         Section 2255 allows federal prisoners to challenge the legality of their confinement by

petitioning the court where they were sentenced. 28 U.S.C. § 2255(a). However, once a prisoner

has filed one unsuccessful § 2255 motion, he may not file another except under very limited

circumstances. Before filing a “second or successive” petition, the prisoner must first receive

permission from the court of appeals by showing either “newly discovered evidence” proving he

was not guilty of his offense, or that a new, previously unavailable rule of constitutional law

made retroactive on collateral review by the Supreme Court entitles him to relief. 28 U.S.C. §

2255(h)(1)-(2). These restrictions are known as the “gatekeeping provisions” of § 2255, and they

“don’t allow a second petition for new statutory constructions.” Lester v. Flournoy, 909 F.3d

708, 710-11 (4th Cir. 2018); see also Gonzalez v. Crosby, 545 U.S. 524, 531 (2005) (a motion for

relief from judgment alleging that a change in substantive law justifies relief from the previous

denial of a habeas petition is in substance a second or successive habeas petition requiring

authorization from the court of appeals). A court of appeals may authorize the filing of a second

or successive application only if it determines that “the application makes a prima facie showing

that the application satisfies the requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C). In



         2
           Petitioner was not provided warnings prior to recharacterization pursuant to United States v. Castro, 540
U.S. 375 (2003), because this is not his first § 2255 petition.
         3
           In the Order recharacterizing this Motion as a § 2255 petition, the Court explained why Petitioner cannot
obtain relief pursuant to Rule 60(b)(4) of the Federal Rules of Civil Procedure or pursuant to 18 U.S.C. § 3742.
                                                          3
the absence of pre-filing authorization, a district court lacks jurisdiction to consider an

application containing abusive or repetitive claims. See Burton v. Stewart, 549 U.S. 147, 153

(2007) (holding that petitioner’s failure to obtain authorization to file a “second or successive”

petition deprived the district court of jurisdiction to consider the second or successive petition “in

the first place.”); United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003).

       In limited circumstances, a prisoner otherwise unable to file a second or successive § 2255

petition may instead seek relief under § 2241 pursuant to § 2255’s “savings clause” when it appears

that § 2255 is inadequate or ineffective to test the legality of the petitioner’s detention. See In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Section 2255’s savings clause provides:

               An application for a writ of habeas corpus [pursuant to 28 U.S.C. § 2241]
       in behalf of a prisoner who is authorized to apply for relief by motion pursuant to
       this section, shall not be entertained if it appears that the applicant has failed to
       apply for relief, by motion, to the court which sentenced him, or that such court has
       denied him relief, unless it also appears that the remedy by motion is inadequate or
       ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).

       Section 2255 is inadequate and ineffective to test the legality of a conviction under the

“savings clause” when: (1) at the time of the conviction, settled law of this circuit or the Supreme

Court established the legality of the conviction; (2) subsequent to the prisoner’s direct appeal and

first § 2255 motion, the substantive law changed such that the conduct of which the prisoner was

convicted is deemed not to be criminal; and (3) the prisoner is unable to meet the gatekeeping

provisions of § 2255(h)(2) for second or successive motions because the new rule is not one of

constitutional law. In re Jones, 226 F.3d at 328 (4th Cir. 2000). The Fourth Circuit recently held

that § 2255 is inadequate and ineffective to test the legality of a sentence when: (1) at the time of

sentencing, settled law of this circuit or the Supreme Court established the legality of the sentence;


                                                  4
(2) subsequent to the direct appeal and first § 2255 motion, the aforementioned settled substantive

law changed and was deemed to apply retroactively on collateral review; (3) the prisoner is unable

to meet the gatekeeping provision of § 2255(h)(2) for second or successive motions; and (4) due

to this retroactive change, the sentence now presents an error sufficiently grave to be deemed a

fundamental defet. United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139

S. Ct. 1318, 203 L. Ed. 2d 600 (2019). The Fourth Circuit noted with regards to the “fundamental

defect” prong of the Wheeler test that “a sentencing error need not result in a sentence that exceeds

the statutory limits in order to be a fundamental defect.” 4 Wheeler, 886 F.3d at 433. The

requirements of § 2255(e) are jurisdictional. Id. at 426.

        Pro se pleadings are held to a less stringent standard than those drafted by attorneys.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016).

Nonetheless, the requirement of liberal construction does not mean that the court can ignore a clear

failure in the pleading to allege facts which set forth a claim cognizable in a federal district court.

See Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (outlining pleading requirements under Rule 8 of the Federal Rules of Civil

Procedure for “all civil actions”).

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the

claims set forth therein. After examining the record in this matter, the Court finds that the

argument presented by the Petitioner can be resolved based on the record and governing case


        4
            In Wheeler, the Fourth Circuit declined to decide whether an erroneous sentence above the statutory
maximum is a fundamental defect for purposes of the savings clause because those facts were not before it in that
case. Id. at 433 n.11.
                                                       5
law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

          III.    DISCUSSION

          Petitioner previously sought § 2255 relief and it was denied on the merits. He presently

seeks relief from the same conviction and sentence based on a change in case law. However, §

2255 petitions challenging the same conviction and sentence based on a subsequent change in

substantive law are deemed to be successive and require authorization from the court of appeals

in order to be filed. See 28 U.S.C. § 2255(h); Lester, 909 F.3d at 710. Petitioner fails to allege

that the Fourth Circuit authorized him to file a second or successive § 2255 petition and,

accordingly, the instant petition will be dismissed for lack of jurisdiction. See Burton, 549 U.S.

at 153.

          Petitioner has also failed to demonstrate that he can proceed under § 2241 pursuant to §

2255(e)’s savings clause. He does not allege that he cannot meet the gatekeeping provisions of §

2255(h) for second or successive petitions,5 that his conduct is no longer deemed criminal under

a change in substantive law, or that his § 924(c) sentence based on the underlying offense of

first-degree murder is fundamentally defective.6 He therefore has not shown that § 2255 is

inadequate or ineffective to test the legality of his detention. Accordingly, the Court lacks

jurisdiction to resolve the petition on the merits under § 2241.7



          5
            Section 2255 would not be deemed inadequate or ineffective just because a § 2255 motion raising these
claims was dismissed as successive. See Jones, 226 F.3d at 333-34.
          6
            The Fourth Circuit has held that second-degree retaliatory murder is a crime of violence under § 924(c)’s
force clause because it has as an element the use, attempted use, or threatened use of physical force against the
person.
          7
            Nor has Petitioner shown that venue is appropriate in this Court. Venue over a § 2241 action is in the
district of confinement, however, venue can be waived. See generally Rumsfeld v. Padilla, 542 U.S. 426 (2004)
(claim that challenges the present physical confinement must be filed in the district of confinement); see United
States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989) (“A claim for credit against a sentence attacks the computation
and execution of the sentence rather than the sentence itself. Judicial review must be sought under 28 U.S.C. § 2241
in the district of confinement rather than in the sentencing court.”).
                                                          6
       IV.     CONCLUSION

       For the foregoing reasons, the instant Motion will be construed as a petition for relief under

§ 2255 and/or § 2241 and will be dismissed without prejudice for lack of jurisdiction.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s “Motion[] Court to Review of Sentence Pursuant 18 U.S.C. § 3742,”

               (Doc. No. 1), is construed as a Motion to Vacate, Set Aside or Correct Sentence

               under 28 U.S.C. § 2255 and/or a Petition for Writ of Habeas Corpus under 28

               U.S.C. § 2241, and is DISMISSED for lack of jurisdiction.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

               Governing Section 2254 and Section 2255 Cases, this Court declines to issue a

               certificate of appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,

               537 U.S. 322, 338 (2003) (in order to satisfy § 2253(c), a petitioner must

               demonstrate that reasonable jurists would find the district court’s assessment of

               the constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473,

               484 (2000) (when relief is denied on procedural grounds, a petitioner must

               establish both that the dispositive procedural ruling is debatable and that the

               petition states a debatable claim of the denial of a constitutional right).



                                          Signed: August 19, 2019




                                                  7
